THe PAtllieT

UNITED STATES DISTRICT COURT:.2'° 18101 Oo)
EASTERN DISTRICT OF WISCONSIN’ ==)

 

a8 Ore ' r hee
0 DEC -| Pf: 42

UNITED STATES OF AMERICA,

Plaintiff, ANA YG 3 0 | 230
. Case No. 20-CR-
[18 U.S.C. § 1703(a)]

TERRANCE WARD,

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about July 8, 2020, in the State and Eastern District of Wisconsin,
TERRANCE WARD,
being a United States Postal Service employee, did unlawfully secrete, detain, and delay articles
of United States mail which had come into his possession and were intended to be conveyed by
mail.

In violation of Title 18, United States Code, Section 1703(a).

Case 2:20-cr-00230-PP Filed 12/01/20 Page 1of3 Document 1
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about July 22, 2020, in the State and Eastern District of Wisconsin,
TERRANCE WARD,
being a United States Postal Service employee, did unlawfully secrete, detain, and delay articles
of United States mail which had come into his possession and were intended to be conveyed by
mail.

In violation of Title 18, United States Code, Section 1703(a).

2
Case 2:20-cr-00230-PP Filed 12/01/20 Page 2 of 3 Document 1
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about July 26, 2020, in the State and Eastern District of Wisconsin,
TERRANCE WARD,
being a United States Postal Service employee, did unlawfully secrete, detain, and delay articles
of United States mail which had come into his possession and were intended to be conveyed by
mail.

In violation of Title 18, United States Code, Section 1703(a).

 

Date: December / Z0ZO

 

 

MATTHEW D. KRUEGER
United States Attorney

3
Case 2:20-cr-00230-PP Filed 12/01/20 Page 3 of 3 Document 1
